Citation Nr: 0618328	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  04-21 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for traumatic thoracic myelopathy, manifested by 
right lower extremity (RLE) weakness.

2.  Entitlement to service connection for lumbosacral spine 
pain, status post laminectomy, claimed as secondary to 
service-connected traumatic thoracic myelopathy.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 2003 and January 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Hartford, Connecticut.

The issue of entitlement to service connection for 
lumbosacral spine pain is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence shows that traumatic thoracic 
myelopathy manifested by RLE weakness is currently manifested 
by complete right foot drop and significant atrophy and 
weakness in multiple right leg muscle groups and with a 
severely inverted right foot during both ambulation and at 
rest.  

2.  The veteran is presently receiving the maximum schedular 
rating for his traumatic thoracic myelopathy manifested by 
RLE weakness; there is no evidence of any unusual 
circumstances related to this disorder.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for traumatic thoracic myelopathy, manifested by RLE weakness 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.10, and 4.124a, Diagnostic Code 
8521 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to VA's duty to notify, the RO sent a letter to 
the veteran in December 2002 which asked him to submit 
certain information, and informed him of VA's responsibility 
concerning obtaining evidence to substantiate his claim.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining, and essentially asked the veteran to send to VA 
any information he had to process the claim.  The letter also 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  VA informed the 
veteran what he needed to substantiate his claim for an 
increased rating.  In view of this, the Board finds that the 
Department's duty to notify has been fully satisfied with 
respect to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  That was accomplished in this 
case, as the December 2002 letter was sent to the veteran 
prior to the issuance of the April 2003 rating decision.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  private 
treatment records and a May 2003 VA examination report.  The 
veteran has not alleged that there are any other outstanding 
medical records.  Accordingly, the Board is satisfied that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not provided with notice of the type of evidence necessary 
for an effective date.  Despite the inadequate notice 
provided to the veteran on this element, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for an increased disability rating, any questions as to 
the appropriate effective date to be assigned is rendered 
moot.  

Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran is currently assigned a 40 percent disability 
rating for his traumatic thoracic myelopathy under the 
provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8521 for 
paralysis of the external popliteal nerve.  Under that code, 
40 percent is the maximum evaluation provided for paralysis 
of the external popliteal nerve, and is assigned when there 
is complete paralysis of the common peroneal nerve, with foot 
drop and slight droop of first phalanges of all toes; 
inability to dorsiflex the foot; extension (dorsal flexion) 
of proximal phalanges of toes lost; abduction of foot lost; 
adduction weakened; and anesthesia covering entire dorsum of 
foot and toes.  38 C.F.R. § 4.124a, Diagnostic Code 8521.

Based upon the evidence of record, the Board finds that a 
rating in excess of 40 percent for his traumatic thoracic 
myelopathy manifested by RLE weakness is not warranted.  As 
noted above, the veteran is presently receiving the highest 
possible rating for complete paralysis of the external 
popliteal nerve.  Private treatment records and the May 2003 
VA examination report clearly show evidence of complete right 
foot drop with a severely inverted right foot.  Moreover, the 
evidence also indicates that the veteran is required to wear 
an ankle brace and uses a cane when ambulating.  The VA 
examination report notes that he also utilizes a wheelchair 
when required to walk more than 1 block.  Although a higher 
rating is possible for complete or severe incomplete 
paralysis of the sciatic nerve, the evidence does not 
indicate that the veteran has any impairment of his sciatic 
nerve in conjunction with his service-connected myelopathy.  
In fact, the evidence of record clearly indicates that the 
veteran has a complicated medical history with other 
disabilities besides his service-connected traumatic thoracic 
myelopathy that affect his RLE.  There is no basis for a 
higher or separate schedular rating.  Therefore, the Board 
finds that the preponderance of the competent evidence of 
record is against an evaluation in excess of 40 percent for a 
traumatic thoracic myelopathy manifested by RLE weakness.

In reaching this decision the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the claim for an increased evaluation 
traumatic thoracic myelopathy manifested by RLE weakness must 
be denied.  

In addition, as discussed above, the Board finds that an 
extra-schedular rating is not warranted in this case. 38 
C.F.R. § 3.321(b)(1).  In exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder. 38 C.F.R. § 
3.321(b)(1). The criteria to be used in making such a 
determination include whether the veteran has recently been 
hospitalized for treatment of the disability, whether the 
disability produces marked interference with employment, or 
if there is evidence of any unusual or exceptional 
circumstances that would take the veteran's case outside the 
norm.

Again, although the May 2003 VA examiner indicated that the 
veteran's service-connected poliomyelitis caused severe 
functional impairment and directly impaired his activities of 
daily living, there is no evidence of frequent 
hospitalization resulting from his service-connected 
disability.  Moreover, the current evidence does not suggest 
that the veteran's service-connected traumatic thoracic 
myelopathy manifested by RLE weakness has caused him to be 
unemployed.  There simply is no evidence of any unusual or 
exceptional circumstances that would take the veteran's case 
outside the norm so as to warrant referral to VA's 
Compensation and Pension Service for consideration of an 
extraschedular rating.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 287 (2000).


ORDER

An increased disability rating for traumatic thoracic 
myelopathy manifested by RLE weakness is denied.


REMAND

In his February 2005 letter, submitted directly to the Board, 
the veteran appears to have filed a notice of disagreement to 
the RO's January 2005 rating decision, which denied service 
connection for lumbosacral spine pain, status post 
laminectomy.  The Board construes this as a timely-filed 
notice of disagreement under 38 C.F.R. §§ 20.201, 20.202, 
20.301.  The veteran has not been furnished a statement of 
the case that addresses this issue.  Therefore, the Board is 
required to remand this issue to the RO for issuance of a 
proper statement of the case.  See Manlicon v. West, 12 Vet. 
App. 238 (1999).

As noted above, during the pendency of this appeal, on March 
3, 2006, the United States Court of Claims for Veterans 
Appeals issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, supra. which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  The evidence does not show that the veteran was 
provided notice of the type of evidence necessary as it 
pertains to the assignment of a disability rating or an 
effective date.  Therefore, this case must also be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  Thereafter, the RO should furnish the 
veteran and his representative a 
Statement of the Case with respect to the 
issue of entitlement to service 
connection for lumbosacral spine pain, 
status post laminectomy.  The RO should 
return this issue to the Board only if 
the veteran files a timely substantive 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


